Citation Nr: 0739569	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  00-03 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for pulmonary hypertension, 
to include as secondary to hypertension and/or hypertensive 
heart disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel






INTRODUCTION

The veteran served on active duty from January 1980 to August 
1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for 
pulmonary hypertension.  The veteran subsequently initiated 
and perfected an appeal of this determination.  In the course 
of this appeal, he also filed a motion for advancement of his 
claim on the Board's docket, and that motion has been granted 
by the Board.  

The issue of entitlement to service connection for pulmonary 
hypertension was initially remanded by the Board in March 
2007 for additional development.  It has now been returned to 
the Board.  

In a VA Form 21-4138 (Statement in Support of Claim) received 
at the Board in November 2007, it appears that the veteran is 
raising claims for service connection for several 
disabilities.  These matters are referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  The veteran has been awarded service connection for both 
hypertension and hypertensive heart disease.  

2.  Competent evidence of a current diagnosis of pulmonary 
hypertension has not been presented.  


CONCLUSION OF LAW

Service connection is not warranted on any basis for 
pulmonary hypertension.  38 U.S.C.A. §§ 1112, 1131, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In adjudicating this decision, the Board has determined that 
VA has fully complied with the duty-to-notify provisions.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2007); Quartuccio v. Principi, 16 Vet. App. 183, 197 (2002).  
In particular, letters by the RO dated in June 2005, April 
2006, and March 2007: (1) informed the veteran about the 
information and evidence not of record that is necessary to 
substantiate his claim; (2) informed him about the 
information and evidence that VA will seek to provide; (3) 
informed him about the information and evidence he is 
expected to provide; and (4) requested that he provide any 
evidence in his possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that, to the extent necessary, VA has 
complied with the holding of the United States Court of 
Appeals for Veterans Claims (Court) in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which states that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that a statement of the case 
(SOC) or supplemental statement of the case (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
Mayfield  v. Nicholson, No. 2007-7130 (Fed. Cir. Sept 17, 
2007) [hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claim, and found that 
the error was harmless, as the Board has done in this case.) 

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following: (1) based on the communications 
sent to the veteran over the course of this appeal, the 
veteran clearly has actual knowledge of the evidence he is 
required to submit in this case; and (2) based on the 
veteran's contentions as well as the communications provided 
to the veteran by the VA, it is reasonable to expect that the 
veteran understands what was needed to prevail.  See Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant private and 
VA medical records identified by the veteran and his 
representative.  VA also attempted to obtain medical evidence 
from the Social Security Administration regarding the 
veteran's benefits claim with that agency, but no such 
records were available.  With respect to his service 
connection claim, the veteran was afforded a VA examination 
to accurately assess the etiology of his claimed disability.  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA or the Court.

The veteran seeks service connection for pulmonary 
hypertension, to include as secondary to hypertension and/or 
hypertensive heart disease.  Service connection may be 
awarded for a current disability arising from a disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).  Service connection may also be awarded for certain 
disabilities, such as hypertension, which manifest to a 
compensable degree within a statutorily-prescribed period of 
time.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.307, 3.309 (2007).  Finally, service 
connection may be awarded for any disability which is due to 
or the result of, or is otherwise aggravated by, a service-
connected disability.  38 C.F.R. § 3.310 (2007); Allen v. 
Brown, 7 Vet. App. 439 (1995).  As with any claim, when there 
is an approximate balance of positive and negative evidence 
regarding any matter material to the claim, the claimant 
shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 
(West 2002).  

The Board observes that 38 C.F.R. § 3.310, the regulation 
concerning secondary service connection, was amended 
effective October 10, 2006.  See 71 Fed. Reg. 52744-47, 
(Sept. 7, 2006).  The intent was to conform the regulation to 
Allen v. Brown, a Court decision that clarified the 
circumstances under which a veteran may be compensated for an 
increase in the severity of an otherwise nonservice-connected 
condition caused by aggravation from a service-connected 
condition.  Any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  However, VA will not concede that 
a nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level 
of severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice- connected disease or injury.  See 
38 C.F.R. § 3.310 (2007).  

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, with respect to the 
claim on appeal.  The veteran must not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the veteran).  

As an initial matter, the Board notes the veteran has already 
been afforded service connection for both hypertension and 
hypertensive heart disease.  However, VA also recognizes 
pulmonary vascular disease, also known as primary pulmonary 
hypertension, as a separate disorder which may be service-
connected and separately rated.  See 38 C.F.R. § 4.97, 
Diagnostic Code 6817 (2007).  

The veteran's claim was denied by the RO based on the absence 
of a current diagnosis of pulmonary hypertension.  In its 
March 2007 remand order, the Board requested a new VA medical 
examination be afforded the veteran.  In April 2007, he was 
examined by a VA physician who also reviewed his claims file.  
The veteran was noted to have taken medication for 
hypertension since the early 1980's.  He stated his 
hypertension was relatively well-controlled with medication, 
although he was hospitalized approximately one year earlier 
for elevated blood pressure.  By the veteran's account, he 
was diagnosed with pulmonary hypertension by a Dr. K., a 
private physician who treated him in 1994.  Upon reviewing 
the medical evidence of record, the VA examiner could find no 
evidence of a prior diagnosis of pulmonary hypertension.  The 
examiner noted that while the veteran had had extensive VA 
cardiovascular treatment since service, including 
echocardiograms in July 1997, May 1998, and June 2005, 
cardiac catheterization in March 1995 and again in June 2000, 
and a stress test in March 1995, a diagnosis of pulmonary 
hypertension was not of record.  Prior VA examinations 
conducted in May 1996, June 2005, and August 2005 were also 
negative for diagnoses of pulmonary hypertension.  Finally, 
the veteran's private medical treatment records also failed 
to reflect a diagnosis of pulmonary hypertension.  On 
examination, the veteran reported a history of shortness of 
breath with exertion since 1995.  He was also noted to be a 
smoker, with a half-pack per day history for 30 years.  The 
examiner reviewed several chest X-rays from August 1995 to 
August 2005, all of which were negative for chronic 
obstructive pulmonary disease changes.  Ultimately, based 
both on his review of the record and physical examination of 
the veteran, the examiner concluded a diagnosis of 
hypertension was warranted, but a diagnosis of pulmonary 
hypertension was unsupported by the evidence of record.  

Voluminous private and VA medical evidence has been obtained.  
These records confirm a current diagnosis of hypertension, 
but do not reflect a diagnosis of pulmonary hypertension by 
either VA or private medical examiners.  While private 
treatment by a Dr. "K." was not found by the Board, the 
record does contain a statement from Dr. K. who appears to be 
a VA physician, but in the associated records, he did not 
diagnose pulmonary hypertension.  The Board does note the 
veteran was treated by a Dr. Kerin in the early 1990's.  
However, while Dr. Kerin confirmed on several occasions a 
diagnosis of hypertension, his treatment records do not 
reflect a diagnosis of pulmonary hypertension, as claimed by 
the veteran.  

Central to any service connection claim is a competent 
diagnosis of a current disability.  See Brammer v. Brown, 3 
Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 
Vet. App. 141, 143-44 (1992).  In the present case, the April 
2007 VA examination was negative for objective evidence 
supporting a current diagnosis of pulmonary hypertension.  
Review of the veteran's voluminous private and VA medical 
records also failed to establish a current diagnosis of 
pulmonary hypertension.  While the veteran has stated that he 
was first diagnosed with such a disorder by a private 
physician in the early 1990's, competent evidence of such a 
diagnosis has not been presented by the veteran or obtained 
by VA.  In the absence of competent evidence of a current 
diagnosis of pulmonary hypertension, service connection for 
this disability must be denied.  

The veteran has alleged that a current diagnosis of pulmonary 
hypertension is warranted, and such a disability is due to or 
the result of a service-connected disability.  However, as a 
layperson, he is not capable of making medical conclusions; 
thus, his statements regarding his current disabilities are 
not competent evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  

In conclusion, the preponderance of the evidence is against 
the award of service connection for pulmonary hypertension on 
any basis, as a current diagnosis of such a disability has 
not been established by competent evidence.  As a 
preponderance of the evidence is against the award of service 
connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to service connection for pulmonary hypertension, 
to include as secondary to hypertension and/or hypertensive 
heart disease, is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


